Title: General Orders, 29 December 1777
From: Washington, George
To: 



Head-Quarters, Valley Forge, Decr 29th 1777.
Germantown.Concord. Charlestown.


The Commander in Chief earnestly exhorts the officers of every rank to use their utmost exertions to have the huts completed as soon as possible, that the troops may get comfortably lodged.
He also directs a gill of spirits to be served this afternoon to each non commissioned officer and soldier. And as officers may find it difficult and expensive to procure spirits for their own use in camp, he authorises those of each regiment, to depute and send one of their own corps into this, or the neighbouring State, to purchase such spirits, and other articles for their accomodation in camp, as they shall find convenient for their own use only.
The returns which were called for, on the 25th instant, were intended to pass thro’ the hands of the Commander in Chief, to be by him transmitted to the respective states, where the troops were raised—those who have failed making such returns, to the Adjutant General, are to do it immediately.
